                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Reginald Antonio Jones                                            Docket No. 5:15-CR-237-lH

                               Petition for Action on Supervised Release

COMES NOW Matthew A. Fmura, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Reginald Antonio Jones, who, upon an earlier plea
of guilty to Possession With the Intent to Distribute a Quantity of Cocaine Base (Crack), in violation of 21
U.S.C. § 841(a)(l), and 21 U.S.C. § 841(b)(l)(C), was sentenced by the Honorable Malcolm J. Howard,
Senior U.S. District Judge, on March 8, 2016, to the custody of the Bureau of Prisons for a term of 66
months. It was further ordered that upon release from imprisonment the defendant be placed on supervised
release for a period of 3 years.

   Reginald Antonio Jones was released from custody on November 6, 2019, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On November 7, 2019, the defendant submitted a urine specimen to the U.S. Probation Office which
returned positive for cocaine use from the National Laboratory on November 14, 2019. Jones denied
cocaine use but signed an admission of drug use form acknowledging the validity of the test. On November
14, 2019, the defendant admitted to using Percocet which was not prescribed to him. Jones signed an
admission of drug use form acknowledging use.

On December 2, 2019, the defendant committed the offenses of No Operator's License, Directional Signals
Equipment Violation, and Possession of Open Container/Consuming Alcohol in Passenger Area in Wilson
County, North Carolina (19CR53959). According to City of Wilson police officer E. Hayes, the defendant's
girlfriend contacted police to report an altercation between her and Jones. Officers responded to the
girlfriend's residence; however, the defendant had already left the scene in an older-model Buick LeSabre
sedan with tinted windows. No charges were filed against Jones. After officers left the residence, Officer
Hayes spotted the vehicle and initiated a traffic stop pursuant to a traffic violation. Jones did not
immediately stop, and a male passenger fled the vehicle and evaded officers. Once the traffic stop was
conducted, the defendant was found to have an open container of alcohol and a suspended North Carolina
driver's license. When officers asked Jones to identify the passenger, he admitted it was Jarmall Hocutt, a
convicted felon with multiple outstanding warrants. The defendant was booked in to the Wilson County
Detention Center and was released the same day after posting a $500 secured bond. This matter remains
pending in Wilson County District Court. Jones advised the U.S. Probation Office of this law enforcement
contact within the required period. Due to the aforementioned criminal conduct, and his association with a
felon, it is recommended Jones adhere to a curfew as directed by the probation officer for 30 days. The
defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period of 30
      consecutive days. The defendant is restricted to his residence during -the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.
Reginald Antonio Jones
Docket No. 5:15-CR-237-lH
Petition For Action
Page2


Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Dewayne L. Smith                                 Isl Matthew A. Fmura
Dewayne L. Smith                                     Matthew A. Fmura
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     201 South Evans Street, Rm 214
                                                     Greenville, NC 27858-1137
                                                     Phone: 252-830-2345
                                                     Executed On: December 3, 2019

                                         ORDER OF THE COURT

                               S   1/!  day of    J.,.,_'---             , 2019, and ordered filed and
                  records in the above case.
